
	

113 S2818 IS: Prevent Interruptions in Physical Therapy Act of 2014
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2818
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2014
			Mr. Grassley (for himself, Mr. Casey, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to add physical therapists to the list of providers
			 allowed to utilize locum tenens arrangements under Medicare.
	
	
		
			1.
			Short title
			This Act may be cited as the Prevent Interruptions in Physical Therapy Act of 2014.
		
			2.
			Allowing physical therapists to utilize locum tenens arrangements under Medicare
			
				(a)
				In general
				The first sentence of section 1842(b)(6) of the Social Security Act (42 U.S.C. 1395u(b)(6)) is
			 amended—
				
					(1)
					by striking and before (H); and
				
					(2)
					by inserting before the period at the end the following: , and (I) in the case of outpatient physical therapy services furnished by physical therapists,
			 subparagraph (D) of this sentence shall apply to such services and
			 therapists in the same manner as such subparagraph applies to physicians’
			 services furnished by physicians.
				
				(b)
				Effective date
				The amendments made by subsection (a) shall apply to services furnished after the date of the
			 enactment of this Act.
			
